Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of June 3,
2015, by and among Cachet Financial Solutions, Inc., a Delaware corporation (the
“Company”), and the parties indicated as Purchasers on one or more counterpart
signature pages hereof (each of which is a “Purchaser,” and collectively the
“Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act contained in Section 4(a)(2) thereof and/or Regulation D
thereunder, the Company desires to issue and sell to each Purchaser, and each
Purchaser, severally and not jointly, desires to purchase from the Company,
securities of the Company as more fully described in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser hereby
agree as follows:

ARTICLE I.
DEFINITIONS

1.1Definitions.  In addition to the terms defined elsewhere in this Agreement,
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Certificate of Designation (as defined herein), and
(b) the following terms have the meanings set forth in this Section 1.1:

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act. 

“Board of Directors” means the Board of Directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Certificate of Designation” means the Certificate of Designation to be filed
prior to the Closing by the Company with the Secretary of State of Delaware, in
the form of Exhibit A attached hereto

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived, but in no event later than the third
Trading Day following the date hereof.

 

 

--------------------------------------------------------------------------------

 

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock.

“Company Counsel” means Briggs and Morgan, P.A., with offices located at 2200
IDS Center, 80 South Eight Street, Minneapolis, Minnesota 55402.

“Conversion Price” shall have the meaning ascribed to such term in the
Certificate of Designation.

“Conversion Shares” shall have the meaning ascribed to such term in the
Certificate of Designation.

“Cut Back” shall have the meaning ascribed to such term in Section 4.2.

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

“Event” has the meaning set forth in Section 4.3.

“Event Date” has the meaning set forth in Section 4.3.

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations thereunder.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(q).

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(m).

“Lien” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

“Per Share Purchase Price” equals $100.00.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Preferred Stock” means the Company’s Series C Convertible Preferred Stock
issued hereunder having the rights, preferences and privileges set forth in the
Certificate of Designation.





2

--------------------------------------------------------------------------------

 



“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.9.

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

“Resale Registration Statement” shall have the meaning ascribed to such term in
Section 4.4.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

“Securities” means the Preferred Stock, the Warrants and the Underlying Shares.

“Securities Act” means the Securities Act of 1933, and the rules and regulations
thereunder.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Preferred Stock and Warrants purchased hereunder as specified below
such Purchaser’s name on the signature page of this Agreement and next to the
heading “Subscription Amount,” in United States dollars and in immediately
available funds.

“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a), and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.

“Trading Day” means a day on which the principal Trading Market is open for
trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board or the OTC
Markets (e.g., OTCQX or OTCQB), or any successors to any of the foregoing.

“Transaction Documents” means this Agreement, the Certificate of Designation,
the Warrants, all exhibits and schedules thereto and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

“Underlying Shares” means the Conversion Shares and the Warrant Shares.





3

--------------------------------------------------------------------------------

 



“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a)(iv) hereof,
which Warrants shall be in the form of Exhibit B attached hereto.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

ARTICLE II.
PURCHASE AND SALE

2.1Closing.  On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to sell, and the
Purchasers, severally and not jointly, agree to purchase, (a) an aggregate
maximum of $[5,000,000] of Preferred Stock at the Per Share Purchase Price, and
(b) Warrants as determined pursuant to Section 2.2(a)(iv).  Each Purchaser shall
deliver to the Company, via wire transfer of immediately available funds equal
to such Purchaser’s Subscription Amount as set forth on the signature page
hereto executed by such Purchaser and the Company shall deliver to each
Purchaser its respective shares of Preferred Stock and a Warrant as determined
pursuant to Section 2.2(a), and the Company and each Purchaser shall deliver the
other items set forth in Section 2.2 at the Closing.  Upon satisfaction of the
covenants and conditions set forth in Sections 2.2 and 2.3, the Closing shall
occur at the offices of Company Counsel or such other location agreeable to the
parties.

2.2Deliveries.

 

(a)On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:

(i)this Agreement duly executed by the Company;

(ii)a certificate registered in the name of such Purchaser evidencing the number
of shares of Preferred Stock purchased by such Purchaser;

(iii)evidence of the filing and acceptance of the Certificate of Designation
from the Secretary of State of Delaware; and

(iv)a Warrant registered in the name of such Purchaser to purchase up to a
number of shares of Common Stock equal to 100% of such Purchaser’s Subscription
Amount divided by the Conversion Price as of the Closing Date

(b)On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:

(i)this Agreement duly executed by such Purchaser; and

(ii)such Purchaser’s Subscription Amount by wire transfer to the account
specified in writing by the Company.



4

--------------------------------------------------------------------------------

 



2.3Closing Conditions.

(a)The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

(i)all representations and warranties of the Purchasers contained herein shall
have been accurate in all material respects when made and on the Closing Date
(unless as of a specific date therein in which case they shall have been
accurate as of such date);

(ii)all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed;

(iii)there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;

(iv)the Company shall have complied with all of the requirements of the
Financial Industry Regulatory Authority, Inc. with respect to the issuance of
the Securities and the Underlying Shares;

(v)the Company shall have obtained all necessary “blue sky” law permits and
qualifications, or have the availability of exemptions therefrom, required by
any state for the offer and sale of the Securities and issuance of the
Underlying Shares; and

(vi)each Purchaser shall have delivered all of the items set forth in Section
2.2(b) of this Agreement.

(b)The respective obligations of the Purchasers hereunder in connection with the
Closing are subject to the following conditions being met:

(i)all representations and warranties of the Company contained herein shall have
been accurate in all material respects when made and on the Closing Date (unless
as of a specific date therein in which case they shall have been accurate as of
such date);

(ii)all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

(iii)the Company shall have delivered all of the items set forth in Section
2.2(a) of this Agreement; and

(iv)there shall have been no Material Adverse Effect with respect to the Company
since the date hereof.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

3.1Representations and Warranties of the Company.  Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation or otherwise made herein to the extent of
the disclosure contained in the corresponding section of the Disclosure
Schedules, the Company hereby makes the following representations and warranties
to each Purchaser:





5

--------------------------------------------------------------------------------

 



(a)Subsidiaries.  All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3.1(a).  The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

(a)Organization and Qualification.  The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation nor default
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to result in: (i)
a material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”).

(b)Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder.  The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals.  This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of injunctive relief or other equitable remedies
and (iii) insofar as indemnification and contribution provisions may be limited
by applicable law.

(c)No Conflicts.  The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the





6

--------------------------------------------------------------------------------

 



properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as would not reasonably be expected to result in a Material Adverse Effect.

(d)Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) any filings with the Commission pursuant to Sections 4.1 and 4.2,
 (ii) the notice and/or application(s) to each applicable Trading Market for the
issuance and sale of the Securities and the listing of the Underlying Shares for
trading thereon in the time and manner required thereby, if any, and (iii)  the
filing of Form D with the Commission and such filings as are required to be made
under applicable state securities laws (collectively, the “Required Approvals”).

(e)Issuance of the Securities.  The Preferred Shares are duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and non-assessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents and under applicable state
and federal securities laws.  The Underlying Shares, when issued in accordance
with the terms of the Transaction Documents, will be validly issued, fully paid
and non-assessable, free and clear of all Liens imposed by the Company other
than restrictions on transfer provided for in the Transaction Documents.  The
Underlying Shares have been duly reserved for issuance upon conversion of the
Preferred Shares or exercise of the Warrants, as applicable.

(f)Capitalization.  The capitalization of the Company as of June 2, 2015 is as
set forth on Schedule 3.1(g).  Since that date, the Company has not issued any
capital stock except as may be disclosed in SEC Reports, other than pursuant to
the exercise of employee stock options under the Company’s stock option plans,
the issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans and pursuant to the conversion and/or exercise of
Common Stock Equivalents disclosed on Schedule 3.1(g) or in SEC Reports.  No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents.  Except as a result of the purchase and sale of the
Securities, there are no outstanding options, warrants, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or





7

--------------------------------------------------------------------------------

 



may become bound to issue additional shares of Common Stock or Common Stock
Equivalents.  The issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities.

(g)SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”).  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

(h)Material Changes; Undisclosed Events, Liabilities or Developments.  Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof, (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, and (iv) the Company has not declared or made
any dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock.  The Company does not have pending before the Commission any
request for confidential treatment of information. 

(i)Litigation.  Except as set forth on Schedule 3.1(j), there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or





8

--------------------------------------------------------------------------------

 



challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) could, if there were an unfavorable
decision, have or reasonably be expected to result in a Material Adverse
Effect.  The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act. 

(j)Compliance.    Neither the Company nor any Subsidiary: (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case described in clauses (i) –
(iii) above as would not reasonably be expected to result in a Material Adverse
Effect.

(k)Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for (i) Liens as do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries and
(ii) Liens for the payment of federal, state or other taxes, for which
appropriate reserves have been made in accordance with GAAP and, the payment of
which is neither delinquent nor subject to penalties.

(l)Intellectual Property.  The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights necessary or required for
use in connection with their respective businesses as described in the SEC
Reports and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).  None of, and neither the
Company nor any Subsidiary has received a notice (written or otherwise) that any
of, the Intellectual Property Rights has expired, terminated or been abandoned,
or is expected to expire or terminate or be abandoned, within two years from the
date of this Agreement.  Neither the Company nor any Subsidiary has received,
since the date of the latest audited financial statements included within the
SEC Reports, a written notice of a claim or otherwise has any knowledge that the
Intellectual Property Rights violate or infringe upon the rights of any Person,
except as would not reasonably be expected to not have a Material Adverse
Effect.  To the knowledge of the Company, all such Intellectual Property Rights
are enforceable and there is no existing infringement by another Person of any
of the Intellectual Property Rights.  The Company and its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their intellectual properties, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.





9

--------------------------------------------------------------------------------

 



(m)Fees.  Except for fees payable to Scarsdale Equities LLC and ROTH Capital
Partners, no placement agent or finder’s fees or commissions are or will be
payable by the Company or any Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents.

(n)Indebtedness.  Schedule 3.1(o) sets forth as of May 31, 2015, all outstanding
secured and unsecured Indebtedness of the Company or any Subsidiary, or for
which the Company or any Subsidiary has commitments.  For the purposes of this
Agreement, “Indebtedness” means (x) any liabilities for borrowed money or
amounts owed in excess of $50,000 (other than trade accounts payable incurred in
the ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s consolidated balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business, and (z) the present value of any lease payments in excess of $50,000
due under leases required to be capitalized in accordance with GAAP. 

(o)Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply.  There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

(p)Investment Company.  The Company (including its subsidiaries) is not an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for an investment company, within the meaning of the Investment
Company Act of 1940 and will not be deemed an “investment company” as a result
of the transactions contemplated by this Agreement.

(q)Related Party Transactions.  To the knowledge of the Company, no transaction
has occurred between or among the Company and any of its affiliates (including,
without limitation, any of its subsidiaries), officers or directors or any
affiliate or affiliates of any such affiliate, officer or director that with the
passage of time will be required to be disclosed pursuant to Sections 13, 14 or
15(d) of the Exchange Act other than those transactions that have already been
so disclosed.

(r)No General Solicitation.  Neither the Company, nor any of its affiliates, nor
any person action on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Securities.





10

--------------------------------------------------------------------------------

 



(s)No Manipulation; Disclosure of Information.  The Company has not taken and
will not take any action designed to or that might reasonably be expected to
cause or result in an unlawful manipulation of the price of the Common Stock to
facilitate the sale or resale of the Securities.  The Company confirms that, to
its knowledge, with the exception of the proposed sale of Securities as
contemplated herein (as to which the Company makes no representation), neither
it nor any other person acting on its behalf has provided any of the Purchasers
or their agents or counsel with any information that constitutes or might
constitute material, non-public information.  The Company understands and
confirms that the Purchasers will be relying on the foregoing representations in
effecting transactions in securities of the Company.  All disclosures provided
to the Purchasers regarding the Company, its business and the transactions
contemplated hereby furnished by the Company are true and correct and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

(t)Forward-Looking Statements.  No forward-looking statement (within the meaning
of Section 27A of the Securities Act and Section 21E of the Exchange Act) made
by the Company or any of its officers or directors contained in the SEC
Documents, or made available to the public generally since December 31, 2014,
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

(u)No Additional Agreements.  Other than with respect to closing mechanics, the
Company has no other agreements or understandings (including, without
limitation, side letters) with any Purchaser or other person to purchase any of
the Securities on terms more favorable to such person than as set forth herein.

(v)No “Bad Actor” Disqualification.  The Company has exercised reasonable care,
in accordance with SEC rules and guidance, and has conducted a factual inquiry,
the nature and scope of which reflect reasonable care under the relevant facts
and circumstances, to determine whether any Covered Person (as defined below) is
subject to any of the “bad actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (“Disqualification Events”). To
the Company’s knowledge, after conducting such sufficiently diligent factual
inquiries, no Covered Person is subject to a Disqualification Event, except for
a Disqualification Event covered by Rule 506(d)(2) or (d)(3) under the
Securities Act. The Company has complied, to the extent applicable, with any
disclosure obligations under Rule 506(e) under the Securities Act. “Covered
Persons” are those persons specified in Rule 506(d)(1) under the Securities Act,
including the Company; any predecessor or affiliate of the Company; any
director, executive officer, other officer participating in the offering,
general partner or managing member of the Company; any beneficial owner of 20%
or more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power; any promoter (as defined in Rule 405 under the Securities
Act) connected with the Company in any capacity at the time of the sale of the
Preferred Shares; and any person that has been or will be paid (directly or
indirectly) remuneration for solicitation of purchasers in connection with the
sale of the Preferred Shares (a “Solicitor”), any general partner or managing
member of any Solicitor, and any director, executive officer or other officer
participating in the offering of any Solicitor or general partner or managing
member of any Solicitor.





11

--------------------------------------------------------------------------------

 



Each Purchaser, for itself and for no other Purchaser, acknowledges and agrees
that the representations contained in Section 3.1 shall not modify, amend or
affect the Company’s right to rely on such Purchaser’s representations and
warranties contained in this Agreement or any representations and warranties
contained in any other Transaction Document or any other document or instrument
executed or delivered in connection with this Agreement or the consummation of
the transactions contemplated hereby.

3.2Representations and Warranties of the Purchasers.  Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows (unless as of a specific
date therein):

(a)Organization; Authority.  Such Purchaser is either an individual or an entity
duly incorporation or formation, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery of the Transaction Documents and
performance by such Purchaser of the transactions contemplated by the
Transaction Documents have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of such Purchaser.  Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

(b)Understandings or Arrangements.  Such Purchaser is acquiring the Securities
as principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of the Securities (this representation and warranty not limiting
such Purchaser’s right to sell the Securities pursuant to the Resale
Registration Statement or otherwise in compliance with applicable federal and
state securities laws).  Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business.  Such Purchaser understands that the
Preferred Stock, Warrants and Underlying Shares are “restricted securities” and
have not been registered under the Securities Act or any applicable state
securities law and is acquiring the Securities as principal for its own account
and not with a view to or for distributing or reselling the Securities or any
part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of the Securities
in violation of the Securities Act or any applicable state securities law and
has no direct or indirect arrangement or understandings with any other persons
to distribute or regarding the distribution of the Securities in violation of
the Securities Act or any applicable state securities law (this representation
and warranty not limiting such Purchaser’s right to sell the Securities pursuant
to the Resale Registration Statement or otherwise in compliance with applicable
federal and state securities laws).  The Purchaser is acquiring the Securities
hereunder in the ordinary course of its business.





12

--------------------------------------------------------------------------------

 



(c)Opportunity to Obtain Information. Such Purchaser acknowledges that
representatives of the Company have made available to such Purchaser the
opportunity to review the books and records of the Company and its Subsidiaries
and to ask questions of and receive answers from such representatives concerning
the business and affairs of the Company and its Subsidiaries.  Such Purchaser
further acknowledges the availability of the Company’s SEC Reports, specifically
include the Company’s Annual Report on Form 10-K for the year ended December 31,
2014.

(d)Purchaser Status.  At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it converts any
shares of Preferred Stock or exercises any Warrants, it will be an “accredited
investor” as defined in Rule 501 under the Securities Act.

(e)Experience of Such Purchaser.  Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Such Purchaser is able to bear the
economic risk of an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment.

(f)General Solicitation.  Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities or any other securities of the Company published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement.  Such Purchaser did not purchase any shares of Common Stock in
the Company’s initial public offering pursuant to the final prospectus dated
July 9, 2014.  Such Purchaser has a pre-existing relationship with ROTH Capital
Partners, Scarsdale Equities LLC or the Company.

(g)No Investment, Tax or Legal Advice.  Each Purchaser understands that nothing
in the Company SEC Documents, this Agreement, or any other materials presented
to the Purchaser in connection with the purchase and sale of the Securities
constitutes legal, tax or investment advice.  Each Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of Securities.

(h)Certain Transactions and Confidentiality.  Other than consummating the
transactions contemplated hereunder, such Purchaser has not, nor has any Person
acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any purchases or sales, including Short
Sales, of the securities of the Company during the period commencing as of the
time that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof.  Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement.  Other than to other Persons party to this





13

--------------------------------------------------------------------------------

 



Agreement, such Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

4.1Reporting Status.  With a view to making available to the Purchasers the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Shares and Underlying Shares to the public without registration, the
Company agrees to use its reasonable efforts to file with the SEC, in a timely
manner, all reports and other documents required of the Company under the
Exchange Act.  The Company will otherwise take such further action as a
Purchaser may reasonably request, all to the extent required from time to time
to enable such Purchaser to sell the Securities and Underlying Shares without
registration under the Securities Act or any successor rule or regulation
adopted by the SEC.

4.2Quotation.  So long as a Purchaser owns any of the Securities or Underlying
Shares, the Company will use its reasonable efforts to maintain the quotation of
its Common Stock on the OTCQB or OTCQX, each as administered by OTC Markets
Group or, in lieu thereof, on a national securities exchange and will comply in
all material respects with the Company’s reporting, filing and other obligations
under the rules of any such market or exchange, as applicable.

4.3Non-Public Information.  The Company covenants and agrees that neither it nor
any other person acting on its behalf will provide any Purchaser or its agents
or counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto such Purchaser shall have executed
a written agreement regarding the confidentiality and use of such
information.  The Company understands and confirms that each Purchaser shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.  Furthermore, if the Company has disclosed any material
non-public information to the Purchaser, the Purchaser has no duty to keep such
information confidential following the public announcement of the offering.

4.4Resale Registration Statement.  The Company shall file, within 45 days after
the Closing, and thereafter use its commercially reasonable efforts to effect
the registration, qualification and compliance (including without limitation the
execution of an undertaking to file post-effective amendments, appropriate
qualification under applicable blue sky or other state securities laws and
appropriate compliance with applicable regulations issued under the Securities
Act and any other governmental requirements or regulations) to permit or
facilitate the sale and distribution of all of the Underlying Shares no later
than 120 days after the Closing (such registration statement, the “Resale
Registration Statement”); provided, however, that the Company shall not be
obligated to take any action to effect any such registration, qualification or
compliance:

(a)in any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
qualification or compliance





14

--------------------------------------------------------------------------------

 



unless the Company is already subject to service in such jurisdiction and except
as may be required by the Securities Act;

(b)if the Company shall furnish to the Purchasers a certificate, signed by the
Chairman of the Board of the Company, stating that in the good faith judgment of
the Board of Directors it would be detrimental to the Company or its
stockholders for the Resale Registration Statement to be filed at such time,
then the Company’s obligation to commence the actions described in this Section
4.4 shall be deferred for a period not to exceed 90 days from the date of such
certificate; provided, however, that the Company may not utilize this right more
than once; or

(c)If a Purchaser fails to cooperate in providing the Company with all
information reasonably required to be included in the Resale Registration
Statement or otherwise required to be obtained by the Company for purposes of
preparing and filing the Resale Registration Statement and any amendments
thereto; provided, however, that such failure shall not affect the Company’s
obligations with respect to any Underlying Shares of any other Purchasers.

Once declared effective by the Commission, the Company shall use best efforts to
keep the Resale Registration Statement registering the resale of the Underlying
Shares effective during the period beginning on its effective date until the
earliest of (i) such time as all of the Underlying Shares shall have been sold,
(ii) no Conversion Shares issued or issuable upon conversion of the Preferred
Stock remain unsold and at least two years have passed since the Closing, and
(iii) such time as all Conversion Shares may be sold under Rule 144.

 

4.5Cut-Back.  If, for any reason, the Commission (including an independent
determination by the Company, in consultation with Company Counsel, based on
existing written guidance or applicable rules of the Commission) or an
underwriter participating in an underwritten primary offering conducted pursuant
to the Resale Registration Statement requires that the number of Underlying
Shares to be registered for resale pursuant to the Resale Registration Statement
be reduced, then such reduction (the “Cut Back”) shall be allocated pro rata
among the Purchasers whose shares have been included in the Resale Registration
Statement and any other holders of Common Stock that have exercised their right
to require the Company to register for resale such Common Stock on the Resale
Registration Statement, until the reduction so required shall have been
effected.  At the discretion of the Company, the Cut Back may be effected first
among one particular type of Underlying Shares (e.g., Warrant Shares first, and
then Conversion Shares).

4.6Registration Deadlines.  If:  (i) the Resale Registration Statement is not
filed with the Commission on or prior to the 45th day after the Closing (or the
next succeeding Business Day if the 45th day is not a Business Day), or (ii) the
Resale Registration Statement filed or required to be filed hereunder is not
declared effective by the Commission by on or prior to the 120th day after the
Closing (or the next succeeding Business Day if the 120th day is not a Business
Day), or (iii) after the effective date of a Registration Statement, such
Registration Statement ceases for any reason to remain continuously effective as
to all Underlying Shares included in such Registration Statement (except as
permitted herein), or the Purchasers are otherwise not permitted to utilize the
prospectus therein to resell such Underlying Shares for more than 20 consecutive
Trading Days or more than an aggregate of 30 Trading Days (which need not be
consecutive Trading Days) during any 12-month period (any such failure or breach
being referred to as an “Event,” and for purposes of clauses (i) and (ii), the
date on which such Event occurs, and for purpose of clause (iii) the date which
such 20-Trading Day period or





15

--------------------------------------------------------------------------------

 



30-Trading Day period, as applicable, is exceeded, being referred to as “Event
Date”); then, in addition to any other rights the Purchasers may have hereunder
or under applicable law, on each such Event Date the Company shall issue to each
Purchaser a number of shares of Common Stock, as partial liquidated damages and
not as a penalty, the value of which is equal to 1.0% of the aggregate
Subscription Amount paid by such Purchaser under this Agreement, and on each
monthly anniversary of each such Event Date (if the applicable Event shall not
have been cured by such date) until such time as the applicable Event shall have
been cured, the Company shall issue to each Purchaser a number of shares of
Common Stock, as partial liquidated damages and not as a penalty, the value of
which is equal to 1.0% of the aggregate Subscription Amount paid by such
Purchaser under this Agreement.  Notwithstanding anything herein to the
contrary, the parties agree that the maximum aggregate liquidated damages
payable by the Company under this Agreement shall be 6.0% of the aggregate
Subscription Amounts paid by the Purchasers under this Agreement.  The partial
liquidated damages pursuant to the terms hereof shall apply on a daily pro rata
basis for any portion of a month prior to the cure of an Event.  Shares of
Common Stock issued pursuant to this Section shall be valued in the same manner
as prescribed for the valuation of Common Stock issued in satisfaction of
dividend-payment obligations on the Preferred Stock, as set forth in the
Certificate of Designation.

4.7Expenses.  The Company will pay all expenses incurred by the Company in
complying with Section 4.4, including without limitation all registration and
filing fees, printing expenses (if required), fees and disbursements of counsel
and independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the FINRA, transfer taxes, and fees of
transfer agents and registrars.

4.8Use of Proceeds.  The Company shall use the net proceeds from the sale of the
Securities hereunder primarily for working capital purposes and to fund the
general corporate purposes of the Company and its Subsidiaries, and to fund
certain contractual obligations relating to acquisitions and to repay certain
outstanding Indebtedness (to the extent such Indebtedness shall not have earlier
converted into common stock).

4.9Indemnification of Purchasers.  Subject to the provisions of this Section
4.9, the Company will indemnify and hold each Purchaser and its directors,
officers, stockholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, stockholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such





16

--------------------------------------------------------------------------------

 



Purchaser Party may have with any such stockholder or any violations by such
Purchaser Party of state or federal securities laws or any conduct by such
Purchaser Party which constitutes fraud, gross negligence, willful misconduct or
malfeasance).  If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party.  Any Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel, or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of such Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel in the aggregate (i.e., for all Purchaser
Parties).  The Company will not be liable to any Purchaser Party under this
Agreement (y) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed, or (z) to the extent, but only to the extent, that a loss, claim,
damage or liability is attributable to any Purchaser Party’s breach of any of
the representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents.

4.10Reservation of Common Stock; Reporting Status.  The Company shall maintain a
reserve from its duly authorized shares of Common Stock for issuance pursuant to
the Transaction Documents in such amount as may then be required to issue all of
the Underlying Shares.  In addition, from and after the date hereof and for so
long as any Preferred Stock remains issued and outstanding, the Company will
continue to file SEC Reports with the Commission and use commercially reasonable
efforts to maintain its listing or quotation on a Trading Market.

4.11Certain Transactions and Confidentiality.  Each Purchaser, severally and not
jointly with the other Purchasers, covenants that neither it nor any Affiliate
acting on its behalf or pursuant to any understanding with it will execute any
purchases or sales, including Short Sales of any of the Company’s securities
during the period commencing with the execution of this Agreement and ending at
such time that the transactions contemplated by this Agreement are first
publicly announced by the Company.   Each Purchaser, severally and not jointly
with the other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company, such
Purchaser will maintain the confidentiality of the existence and terms of this
transaction and the information included in the Transaction Documents and the
Disclosure Schedules.

4.12Transfer Restrictions.

(a)The Securities may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of any Securities other than
pursuant to an effective Resale Registration Statement or Rule 144, or to the
Company, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company (the fees and expenses of which shall be paid by such
Purchaser), the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act.  As a
condition of transfer, any such transferee





17

--------------------------------------------------------------------------------

 



shall agree in writing to be bound by the terms of this Agreement and shall have
the rights and obligations of a Purchaser under this Agreement.

(b)The Purchasers agree to the imprinting, so long as is required by this
Agreement, of a legend on any instruments evidencing the Preferred Stock,
Warrants and Underlying Shares in the following form:

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

(c)Certificates evidencing the Underlying Shares shall not contain any legend
(including the legend set forth in paragraph (b) above):  (i) while a
registration statement (including the Resale Registration Statement) covering
the resale of such security is effective under the Securities Act, (ii)
following any sale of such Underlying Shares pursuant to Rule 144, or (iii) if
such legend is not required under applicable requirements of the Securities Act.
 The Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent promptly after the effective date of the Registration Statement
if required by the Transfer Agent to effect the removal of the legend hereunder.
 If all or any shares of Preferred Stock are converted or any portion of a
Warrant is exercised at a time when the Resale Registration Statement is
effective to cover the resale of the Underlying Shares, or if such Underlying
Shares may be sold under Rule 144 or if such legend is not otherwise required
under applicable requirements of the Securities Act, then such Underlying Shares
shall be issued free of all legends.

(d)Each Purchaser, severally and not jointly with the other Purchasers, agrees
with the Company that such Purchaser will sell any Securities pursuant to either
the registration requirements of the Securities Act, including, if the sale is
being effected pursuant to a registration statement (including the Resale
Registration Statement), the plan of distribution contained within such
registration statement and any applicable prospectus-delivery requirements, or
an exemption therefrom.





18

--------------------------------------------------------------------------------

 



ARTICLE V.
GENERAL PROVISIONS

5.1Termination.  This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before 30 days
after the date hereof; provided, however, that no such termination will affect
the right of any party to sue for any breach by any other party (or parties).

5.2Fees and Expenses.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchasers.

5.3Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

5.4Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto at or prior to 5:30 p.m.
(Minneapolis time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (Minneapolis time) on any Trading
Day, (c) the third Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

5.5Amendments; Waivers.  No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchasers holding at least 50% in interest of
the Securities based on the initial Subscription Amounts hereunder or, in the
case of a waiver, by the party against whom enforcement of any such waived
provision is sought.  No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.

5.6Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement





19

--------------------------------------------------------------------------------

 



or any rights or obligations hereunder without the prior written consent of each
Purchaser.  Any Purchaser may assign any or all of its rights under this
Agreement to any Person to whom such Purchaser assigns or transfers any
Securities, provided that such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions of the Transaction
Documents that apply to the “Purchasers.”

5.8Third-Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except for the Purchasers.

5.9Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Minnesota, without regard to the conflicts-of-law principles thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, stockholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of Minneapolis, Minnesota.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of Minneapolis, Minnesota, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of any of the Transaction Documents), and hereby irrevocably waives,
and agrees not to assert in any suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of any such court, that such suit,
action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  If either party shall commence an action, suit or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action, suit or proceeding shall be reimbursed by the
other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.

5.10Survival.  The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities for a one-year period after the
Closing Date.

5.11Execution.  This Agreement may be executed in counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to each other party, it being understood that the parties need not sign the same
counterpart.  If any signature is delivered by facsimile transmission or by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof.

5.12Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms,





20

--------------------------------------------------------------------------------

 



provisions, covenants and restrictions set forth herein shall remain in full
force and effect and shall in no way be affected, impaired or invalidated, and
the parties hereto shall use their commercially reasonable efforts to find and
employ an alternative means to achieve the same or substantially the same result
as that contemplated by such term, provision, covenant or restriction.  It is
hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable.

5.13Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

5.14Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights including, without limitation, the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.  Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents.  The Company has elected to provide all Purchasers with the same
terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by any of the Purchasers.  It is
expressly understood and agreed that each provision contained in this Agreement
and in each other Transaction Document is between the Company and a Purchaser,
solely, and not between the Company and the Purchasers collectively and not
between and among the Purchasers.

5.15Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

5.16Construction.  The parties agree that each of them and their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto.

5.17WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY





21

--------------------------------------------------------------------------------

 



 

APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY
WAIVES FOREVER TRIAL BY JURY.

 

 

 

 

*  *  *  *  *  *  *





22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

CACHET FINANCIAL SOLUTIONS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Darin McAreavey

 

 

Name:

Darin McAreavey

 

 

Title:

Executive Vice President, Chief Financial Officer

 

Address for Notice:

 

18671 Lake Drive E.

Southwest Tech Center A

Minneapolis, Minnesota 55317

Facsimile:  (952) 698-6999

 

 

INVESTORS

 

 

 

 

 

 

By:

/s/ Anthony Low-Beer

 

 

Name:

Anthony Low-Beer

 

 

Title:

Private Investor

 

 

 

 

 

 

 

 

 

 

By:

/s/ BlueStem Advisors, LLC

 

 

Name:

Jaime Long

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Hanson

 

 

Name:

Michael J. Hanson

 

 

Title:

Director of Cachet Financial Solutions, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Avaha Investment Capital LP

 

 

Name:

Menachem Krantz

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pinnacle18, LLLP

 

 

Name:

Menachem Krantz

 

 

Title:

Managing Member

 

 

 





23

--------------------------------------------------------------------------------

 



 

By:

/s/ Davis & Associates

 

 

Name:

James L. Davis

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Low-Beer

 

 

Name:

John Low-Beer

 

 

Title:

Private Investor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Davis & Associates, Inc. 401K Profit Sharing

 

 

Name:

James L. Davis

 

 

Title:

Private Investor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald Trooien

 

 

Name:

Gerald Trooien

 

 

Title:

Private Investor

 

 

 

 

 

 

 

 

 

 

By:

/s/ ALB Private Investment, Inc.

 

 

Name:

Francis A. Mynarczyk, Jr.

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Maida Chicon

 

 

Name:

Maida Chicon

 

 

Title:

Private Investor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Helen Esposito

 

 

Name:

Helen Esposito

 

 

Title:

Private Investor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Phylis Esposito

 

 

Name:

Phylis Esposito

 

 

Title:

Private Investor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher Thunen

 

 

Name:

Christopher Thunen

 

 

Title:

Private Investor

 

 

 





24

--------------------------------------------------------------------------------

 



 

By:

/s/ Rosen Investment Fund, LLC

 

 

Name:

Menachem Krantz

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Cold Springs Investing, LLC

 

 

Name:

Douglas George

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jon D. & Linda W. Gruber Trust

 

 

Name:

Jon D. Gruber

 

 

Title:

Trustee

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lawrence Blaney

 

 

Name:

Lawrence Blaney

 

 

Title:

Executive Vice President, Sales of Cachet Financial Solutions, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ FLMM LTD

 

 

Name:

Per Magnus Andersson

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lincoln Park Capital Fund, LLC

 

 

Name:

Joshua Scheinfield

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edward Nersessian PSP

 

 

Name:

Edward Nersessian and Mary Luallen Nersessian

 

 

Title:

Trustees

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tiburon Opportunity Fund LP

 

 

Name:

Peter Bortel

 

 

Title:

General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ James L. Davis

 

 

Name:

James L. Davis

 

 

Title:

Director of Cachet Financial Solutions, Inc.

 

 

 





25

--------------------------------------------------------------------------------

 



 

By:

/s/ Douglas Thunen

 

 

Name:

Douglas Thunen

 

 

Title:

Private Investor

 

 

 

 

 

 

By:

/s/ David Tsung-Tang Chang

 

 

Name:

David Tsung-Tang Chang

 

 

Title:

Private Investor

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

26

--------------------------------------------------------------------------------

 

Exhibit A

 

CACHET FINANCIAL SOLUTIONS, INC.

SERIES C CONVERTIBLE PREFERRED STOCK

CERTIFICATE OF DESIGNATION
OF PREFERENCES, RIGHTS AND LIMITATIONS

(Pursuant to Section 151 of the Delaware General Company Law)

THE UNDERSIGNED, the Chief Financial Officer and Executive Vice President of
Cachet Financial Solutions, Inc., a Delaware corporation (the “Company”), does
hereby certify that, pursuant to the authority conferred upon the Board of
Directors of the Company by the Certificate of Incorporation of the Company and
in accordance with the provisions of Section 151 of Delaware General Corporation
Law, the Board of Directors of the Company as of June 2, 2015, has adopted the
following resolution creating a series of capital stock designated as the Series
C Convertible Preferred Stock:

RESOLVED: that, pursuant to the authority vested in the Board of Directors of
the Company, a series of convertible preferred stock, $0.0001 par value per
share, to be entitled “Series C Convertible Preferred Stock” of the Company is
hereby created and designated.  The number of shares of Series C Stock shall be
100,000.  The voting powers, preferences and relative, participating, optional
and other special rights of the Series C Convertible Preferred Stock, and the
qualifications, limitations and restrictions thereof, are as follows:

1.Definitions.  For the purposes hereof, the following terms shall have the
following meanings:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

“Alternate Consideration” shall have the meaning set forth in Section 7(b).

“Automatic Conversion Conditions” means the occurrence of any of the following:
(a) an underwritten public offering of shares of Common Stock of at least $10
million in gross proceeds, (b) the Common Stock closing price being greater than
100% above the Conversion Price then in effect for at least 40 of 60 consecutive
trading days, (c) 4 years after the Closing or (d) upon the written consent of
holders representing 50% of the issued and outstanding Series C Preferred Stock.

“Beneficial Ownership Limitation” has the meaning set forth in Section 6®.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.





A-1

--------------------------------------------------------------------------------

 



“Closing” means the closing of the purchase and sale of the Securities pursuant
to the Purchase Agreement.

“Closing Date” means the Trading Day on which all of the Transaction Documents
shall have been executed and delivered by the applicable parties thereto, and
all conditions precedent to (i) the Purchasers’ obligations to pay the
Subscription Amount at the Closing and (ii) the Company’s obligations to deliver
the Securities at the Closing shall have been satisfied or waived.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the Company’s common stock, par value $0.0001 per share,
and any other class of securities into which the common stock may hereafter be
reclassified or changed.

“Common Stock Equivalents” means any securities of the Company that would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

“Conversion Date” shall have the meaning set forth in Section 6(a).

“Conversion Price” shall have the meaning set forth in Section 6®.

“Conversion Shares” means, collectively, the shares of Common Stock issued and
issuable upon conversion of the shares of Series C Preferred Stock in accordance
with the terms hereof.

“DGCL” means the Delaware General Corporation Law.

“Dividend Payment Date” shall have the meaning set forth in Section 3(a).

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations thereunder.

“Exempt Issuance” means the issuance of (i) shares of Common Stock or options to
employees, officers, directors or consultants of the Company pursuant to any
stock or option plan or agreement duly adopted or approved by the Board of
Directors of the Company (for the avoidance of doubt, including the Company’s
2014 Associate Stock Purchase Plan intended to qualify under Section 422 of the
Internal Revenue Code of 1986), (ii) any securities upon the exercise or
conversion of any securities issued pursuant to the Purchase Agreement, (iii)
any Common Stock upon the exercise or conversion of securities that are issued
and outstanding as of the date of the Purchase Agreement, (iv) securities issued
pursuant to acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, (v) shares of Common Stock issued in
connection with regularly scheduled dividend payments on the Series C Preferred
Stock, and (vi) shares of Common Stock issued pursuant to any loan or leasing





A-2

--------------------------------------------------------------------------------

 



arrangement, real property leasing arrangement, or debt financing from a bank
approved by the Board of Directors of the Company.

“Fundamental Transaction” shall have the meaning set forth in Section 7(b).

“Holders” means the Persons who hold the Series C Preferred Stock at any given
time.

“Junior Securities” means the Common Stock, and all other securities of the
Company, other than the Company’s Series C Preferred Stock and any other
securities which are explicitly senior or pari passu to the Series C Preferred
Stock in dividend rights or liquidation preference.

“Liquidation” shall have the meaning set forth in Section 5.

“Minnesota Courts” shall have the meaning set forth in Section 9(d).

“Notice of Conversion” shall have the meaning set forth in Section 6(a).

“Original Issue Date” means the date of the first issuance of any shares of the
Series C Preferred Stock regardless of the number of transfers of any particular
shares of Series C Preferred Stock and regardless of the number of certificates
which may be issued to evidence such Series C Preferred Stock (including when
such certificates are issued or how they are dated).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Purchase Agreement” means the Securities Purchase Agreement, dated on or about
June 3, 2015, by and among the Company and the original Holders, as the same may
be amended, modified or supplemented from time to time in accordance with its
terms.  “Purchase Agreement” also includes any subsequently dated agreements in
substantially identical form for the purchase and sale of Series C Preferred
Stock.

“Resale Registration Statement” means one or more registration statements that
registers the resale of some or all of the Underlying Shares of the Holders, who
shall be named as “selling stockholders” therein and meets the requirements set
forth in the Purchase Agreement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such rule.

“Securities” means the Series C Preferred Stock, the Warrants and the Underlying
Shares.

“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder.

“Series C Preferred Stock” shall have the meaning set forth in Section 2.





A-3

--------------------------------------------------------------------------------

 



“Share Delivery Date” shall have the meaning set forth in Section 6(d)(i).

“Stated Value” shall have the meaning set forth in Section 2.

“Subscription Amount” shall mean, as to each Holder, the aggregate amount to be
paid for the Series C Preferred Stock purchased pursuant to the Purchase
Agreement as specified below such Holder’s name on the signature page of the
Purchase Agreement and next to the heading “Subscription Amount,” in United
States dollars and immediately available funds.

“Subsidiary” means any subsidiary of the Company as set forth on Exhibit 21 to
the Company’s Annual Report on Form 10-K for the year ended December 31, 2014,
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date of the Purchase Agreement.

“Trading Day” means a day on which the principal Trading Market is open for
trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board or the tiers
of the OTC Markets (e.g., OTCQX or OTCQB), including any successors to any of
the foregoing.

“Transaction Documents” means this Certificate of Designation, the Purchase
Agreement, the Warrants, all exhibits and schedules thereto and hereto and any
other documents or agreements executed in connection with the transactions
contemplated pursuant to the Purchase Agreement.

“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion of the Series C Preferred Stock, issued and issuable in lieu of the
cash payment of dividends on the Series C Preferred Stock in accordance with the
terms of this Certificate of Designation, and the Warrant Shares.

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market (other than the OTC Bulletin Board or the OTC Markets), the daily
volume-weighted average price of the Common Stock for such date (or the nearest
preceding date) on the Trading Market on which the Common Stock is then listed
or quoted as reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m.
(New York City time) to 4:02 p.m. (New York City time)) on or prior to on such
date, (b) if the Common Stock is then listed or quoted on the OTC Bulletin Board
or the OTC Markets, the last bid price per share of the Common Stock reported on
or prior to on such date, or (c) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Board of Directors.

“Warrants” means the Common Stock purchase warrants delivered to the Purchasers
at the Closing in accordance with the Purchase Agreement, which Warrants have a
term of exercise expiring five years from the applicable Closing, in the form
attached to the Purchase Agreement.





A-4

--------------------------------------------------------------------------------

 



“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

2.Designation, Amount and Par Value.  The series of preferred stock created
hereunder shall be designated as its Series C 10% Convertible Preferred Stock
(the “Series C Preferred Stock”) and the number of shares so designated shall be
100,000 (which shall not be subject to increase without the written consent of
the Holders of at least a majority of the then-issued and outstanding Series C
Preferred Stock).  Each share of Series C Preferred Stock shall have a par value
of $0.0001 per share and a stated value equal to the price paid to the Company
for such share (the “Stated Value”).

3.Dividends.

(a) Dividends in Cash or in Kind.  Holders shall be entitled to receive, and the
Company shall pay, subject to the provisions of the DGCL and legally available
funds therefor, dividends at the rate per share (as a percentage of the Stated
Value per share) of 10.0% per annum.  Such dividends shall be payable quarterly
on March 31, June 30, September 30 and December 31, beginning on the first such
date after the Original Issue Date and on each Conversion Date (with respect
only to Series C Preferred Stock being converted) (each such date, a “Dividend
Payment Date,” provided that if the Dividend Payment Date is not a Business Day,
then the Dividend Payment Date will be the next succeeding Business Day
thereafter), at the option of the Company, (1) in cash out of legally available
funds or (2) in duly authorized, validly issued, fully paid and non-assessable
shares of Series C Preferred Stock, or (3) a combination of cash and Series C
Preferred Stock.  In the case of payment by the Company of dividends in the form
of shares of Series C Preferred Stock, the Series C Preferred Stock shall be
valued solely for such purpose at the Stated Value per share.  Dividends paid in
cash or through the issuance of Series C Preferred Stock shall be paid to
Holders no later than five Business Days after a Dividend Payment Date.

(b) Dividend Calculations.  Dividends on the Series C Preferred Stock shall be
calculated on the basis of actual days elapsed during a 365-day year, and shall
accrue daily commencing on the Original Issue Date, and shall be deemed to
accrue from such date whether or not earned or declared and whether or not there
are profits, surplus or other funds of the Company legally available for the
payment of dividends.  Dividends shall cease to accrue with respect to any
Series C Preferred Stock converted, provided that the Company actually delivers
the Conversion Shares within the time period required by Section
6(d)(i).  Except as otherwise provided herein, if at any time the Company pays
dividends partially in cash and partially in shares, then such payment shall be
distributed ratably among the Holders based upon the number of shares of Series
C Preferred Stock held by each Holder on such Dividend Payment Date.

(c) Other Securities.  So long as any Series C Preferred Stock shall remain
outstanding, neither the Company nor any Subsidiary thereof shall directly or
indirectly pay or declare any dividend or make any distribution upon (other than
a dividend or distribution described in Section 6 or dividends due and paid in
the ordinary course on preferred stock of the Company at such times when the
Company is in compliance with its payment and other obligations hereunder), nor
shall any distribution be made in respect of, any Junior Securities as long as
any dividends due on the Series C Preferred Stock remain unpaid.  No additional
shares





A-5

--------------------------------------------------------------------------------

 



of the Company’s Series A Preferred Stock or Series B Preferred Stock shall be
issued after the date hereof.

4.Voting Rights.  Each outstanding share of Series C Preferred Stock shall be
entitled to a number of votes equal to the number of shares of Common Stock into
which such share of Series C Preferred Stock is then convertible pursuant hereto
as of the applicable record date for the vote of stockholders.  Each holder of
outstanding shares of Series C Preferred Stock shall be entitled to notice of
any stockholder meeting in accordance with the bylaws of the Company and shall
vote with holders of the Common Stock, voting together as single class, upon all
matters submitted to a vote of stockholders, excluding only those matters
required to be submitted to a class or series vote pursuant to the terms hereof,
or by law, or on any change to the rights, preferences, and privileges of the
Series C Preferred Stock that would affect them adversely.  The Holders of
shares of Series C Preferred Stock shall not be entitled to cumulate their votes
in any election of directors in which they are entitled to vote.

5.Liquidation.  For purposes of any liquidation, dissolution or winding-up of
the Company, whether voluntary or involuntary, or any merger or consolidation
(other than one in which stockholders of the Company own a majority by voting
power of the outstanding shares of the surviving or acquiring corporation) and a
sale, lease, transfer, exclusive license or other disposition of all or
substantially all of the assets of the Company (a “Liquidation”), the Series C
Preferred Stock shall be senior to the Junior Securities.  Upon any Liquidation,
the Holders shall be entitled to receive out of the assets, whether capital or
surplus, of the Company an amount equal to the Stated Value, plus any accrued
and unpaid dividends thereon and any other fees or liquidated damages then due
and owing thereon under this Certificate of Designation, for each share of
Series C Preferred Stock, before any distribution or payment shall be made to
the holders of any Junior Securities, and shall not participate with the holders
of Common Stock or other Junior Securities thereafter.  If the assets of the
Company shall be insufficient to pay in full such amounts, then the entire
assets to be distributed to the Holders shall be ratably distributed among the
Holders in accordance with the respective amounts that would be payable on such
shares if all amounts payable thereon were paid in full.  The Company shall mail
written notice of any such Liquidation, not less than 45 days prior to the
payment date stated therein, to each Holder.

6.Conversion.

(a) Conversions at Option of Holder.  Each share of Series C Preferred Stock and
accrued but unpaid dividends thereon shall be convertible, at any time and from
time to time at the option of the Holder thereof, into that number of shares of
Common Stock determined by dividing the Stated Value of such share of Series C
Preferred Stock (plus accrued but unpaid dividends thereon, if being converted)
by the Conversion Price.  Holders shall effect conversions by providing the
Company with the form of conversion notice attached hereto as Annex A (a “Notice
of Conversion”).  Each Notice of Conversion shall specify the number of shares
of Series C Preferred Stock to be converted (and whether any accrued but unpaid
dividends thereon are being converted), the number of shares of Series C
Preferred Stock owned prior to the conversion at issue, the number of shares of
Series C Preferred Stock owned subsequent to the conversion at issue, and the
date on which such conversion is to be effected, which date may not be prior to
the date the applicable Holder delivers by facsimile such Notice of Conversion
to the





A-6

--------------------------------------------------------------------------------

 



Company (such date, the “Conversion Date”).  If no Conversion Date is specified
in a Notice of Conversion, then the Conversion Date shall be the date that such
Notice of Conversion to the Company is deemed given hereunder.  To effect
conversions of shares of Series C Preferred Stock, a Holder shall not be
required to surrender the certificate(s) representing the shares of Series C
Preferred Stock to the Company unless all of the shares of Series C Preferred
Stock represented thereby are so converted, in which case such Holder shall
deliver the certificate representing such shares of Series C Preferred Stock
promptly following the Conversion Date at issue.  Shares of Series C Preferred
Stock converted into Common Stock or redeemed in accordance with the terms
hereof shall be canceled and shall not be reissued.

(b) Mandatory Conversion. Upon the satisfaction of any of the Automatic
Conversion Conditions, each share of Series C Preferred Stock shall
automatically and without further action by any party be converted into that
number of shares of Common Stock determined by dividing the Stated Value of such
share of Series C Preferred Stock by the Conversion Price.  At the option of the
Company, conversion under this Section 6(b) may include the conversion of
accrued but unpaid dividends.  Upon any such conversion, the Company shall
provide the Holders with prompt written notice of same.

(c) Conversion Price.  The conversion price for the Series C Preferred Stock
shall equal the VWAP over the 10 Trading Days ending on and including the
Closing Date, subject to adjustment as provided herein (the “Conversion Price”).

(d) Mechanics of Conversion.

(i) Delivery of Certificate Upon Conversion.  Not later than three Trading Days
after each Conversion Date (the “Share Delivery Date”), the Company shall
deliver, or cause to be delivered, to the converting Holder one or more
certificate or certificates representing the Conversion Shares.  On or after the
earlier of the six-month anniversary of the date of issuance the Series C
Preferred Stock being converted, such certificates shall not contain a
restrictive legend under the Securities Act so long as (i) the Holder shall have
delivered a representation letter to the Company in form and substance
satisfactory to the Company (which letter includes a representation by the
Holder that the Conversion Shares are being sold pursuant to Rule 144) or (ii) a
Resale Registration Statement covering the resale of such Conversion Shares is
then effective.  On or after the 12-month anniversary of the date of the
issuance of the Series C Preferred Stock being converted, the Company shall,
upon the request of the Holder, use commercially reasonable efforts to deliver
any Conversion Shares to be delivered by the Company under this Section 6
electronically through the Depository Trust Company or another established
clearing corporation performing similar functions.

(ii) Failure to Deliver Certificates.  If, in the case of any Notice of
Conversion, such certificate or certificates are not delivered to or as directed
by the applicable Holder by the Share Delivery Date, the Holder shall be
entitled to elect by written notice to the Company at any time on or before its
receipt of such certificate or certificates, to rescind such Conversion, in
which event the Company shall promptly return to the Holder any original Series
C Preferred Stock certificate delivered to the Company, if any, and the Holder
shall promptly return to the Company the Common Stock certificates issued to
such Holder, if any, pursuant to the rescinded Notice of Conversion.





A-7

--------------------------------------------------------------------------------

 



(iii) Reservation of Shares Issuable Upon Conversion.  The Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of the Series C Preferred Stock, as herein provided, free from preemptive rights
or any other actual contingent purchase rights of Persons other than the Holder
(and the other holders of the Series C Preferred Stock), that number of shares
of the Common Stock as shall be issuable upon the conversion of all
then-outstanding shares of Series C Preferred Stock without regard to the
limitations on conversion contained in Section 6® below.  The Company covenants
that all shares of Common Stock that shall be so issuable shall, upon issuance,
be duly authorized, validly issued, fully paid and non-assessable.

(iv) Fractional Shares.  No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of the Series C Preferred Stock.  As
to any fraction of a share which the Holder would otherwise be entitled to
purchase upon such conversion, the Company shall at its election, either pay a
cash adjustment in respect of such final fraction in an amount equal to such
fraction multiplied by the Conversion Price or round up to the next whole share.

(v) Transfer Taxes and Expenses.  The issuance of certificates for shares of the
Common Stock on conversion of the Series C Preferred Stock shall be made without
charge to any Holder for any documentary stamp or similar taxes that may be
payable in respect of the issue or delivery of such certificates, provided that
the Company shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such certificate
upon conversion in a name other than that of the Holders of such shares of
Series C Preferred Stock and the Company shall not be required to issue or
deliver such certificates unless or until the Person or Persons requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been
paid.  The Company shall pay all transfer agent fees required for processing of
any Notice of Conversion.

(e) Beneficial Ownership Limitations.  The Company shall not effect any
conversion of the Series C Preferred Stock, and a Holder shall not have the
right to convert any portion of the Series C Preferred Stock, to the extent
that, after giving effect to the conversion set forth on the applicable Notice
of Conversion, such Holder (together with such Holder’s Affiliates, and any
Persons acting as a group together with such Holder or any of such Holder’s
Affiliates) would beneficially own in excess of the Beneficial Ownership
Limitation, as defined below.  For purposes of the foregoing sentence, the
number of shares of Common Stock beneficially owned by such Holder and its
affiliates shall include the number of shares of Common Stock issuable upon
conversion of the Series C Preferred Stock with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which are issuable upon (i) conversion of the remaining unconverted Stated
Value of Series C Preferred Stock beneficially owned by such Holder or any of
its Affiliates and (ii) exercise or conversion of the unexercised or unconverted
portion of any other securities of the Company that are subject to a limitation
on conversion or exercise analogous to the limitation contained herein
(including without limitation the Warrants) beneficially owned by such Holder or
any of its Affiliates.  Except as set forth in the preceding sentence, for
purposes of this Section, beneficial ownership shall be calculated in accordance
with Section 13(d) of the Exchange Act.  To ensure





A-8

--------------------------------------------------------------------------------

 



compliance with this restriction, each Holder will be deemed to represent to the
Company each time it delivers a Notice of Conversion that such Notice of
Conversion has not violated the restrictions set forth in this Section and the
Company shall have no obligation to verify or confirm the accuracy of such
determination.  In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act.

For purposes of this Section, in determining the number of outstanding shares of
Common Stock, a Holder may rely on the number of outstanding shares of Common
Stock as stated in the most recent of the following: (i) the Company’s most
recent periodic or annual report filed with the Commission, as the case may be,
(ii) a more recent public announcement by the Company or (iii) a more recent
written notice by the Company or the transfer agent setting forth the number of
shares of Common Stock outstanding.  Upon the written or oral request of a
Holder, the Company shall within two Trading Days confirm to such Holder the
number of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including the Series C
Preferred Stock, by such Holder or its Affiliates since the date as of which
such number of outstanding shares of Common Stock was reported.  The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of Conversion Shares
upon conversion of Series C Preferred Stock by the applicable Holder.  Upon no
fewer than 61 days’ prior written notice to the Company, a Holder may increase
or decrease the Beneficial Ownership Limitation provisions of this Section
applicable to its Series C Preferred Stock, provided that the Beneficial
Ownership Limitation in no event exceeds 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
Conversion Shares upon conversion of the Series C Preferred Stock held by such
Holder and the provisions of this Section shall continue to apply.  Any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Company and shall only apply to such Holder and no other
Holder.  The limitations contained in this paragraph shall apply to a successor
holder of Series C Preferred Stock.

(f) Anti-Dilution Adjustment to Conversion Price. If the Company, at any time
after Closing and prior to Conversion of the Series C Preferred Stock, shall
issue any Common Stock or Common Stock Equivalents entitling any Person to
acquire shares of Common Stock (other than any Exempt Issuance) at an effective
price per share less than the then-current Conversion Price (any such issuance
being referred to as a “Dilutive Issuance”), then the Conversion Price shall be
adjusted to match the lowest price per share at which such Common Stock was
issued or may be acquired pursuant to such Common Stock Equivalents in the
Dilutive Issuance.

7.Certain Adjustments and Covenants; Notices Required.

(a) Stock Dividends and Stock Splits.  If the Company, at any time while the
Series C Preferred Stock is outstanding: (i) pays a stock dividend or otherwise
makes a distribution or distributions payable in shares of Common Stock on
shares of Common Stock or any other Junior Securities (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
conversion of the Series C Preferred Stock), (ii)





A-9

--------------------------------------------------------------------------------

 



subdivides outstanding shares of Common Stock into a larger number of shares,
(iii) combines (including by way of a reverse stock split) outstanding shares of
Common Stock into a smaller number of shares, or (iv) issues, in the event of a
reclassification of shares of the Common Stock, any shares of capital stock of
the Company, then in each case the Conversion Price shall be multiplied by a
fraction, the numerator of which fraction shall be the number of shares of
Common Stock (excluding any treasury shares of the Company) outstanding
immediately before such event, and the denominator of which fraction shall be
the number of shares of Common Stock outstanding immediately after such
event.  Any adjustment made pursuant to this Section 7(a) shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
reclassification.

(b) Fundamental Transaction.  Subject to the ultimate sentence in this
paragraph, if, at any time while the Series C Preferred Stock is outstanding,
(i) the Company, directly or indirectly, in one or more related transactions
effects any merger or consolidation of the Company with or into another Person,
(ii) the Company, directly or indirectly, effects any sale, lease, license,
assignment, transfer, conveyance or other disposition of all or substantially
all of its assets in one or a series of related transactions, (iii) any, direct
or indirect, purchase offer, tender offer or exchange offer (whether by the
Company or another Person) is completed pursuant to which holders of Common
Stock are permitted to sell, tender or exchange their shares for other
securities, cash or property and such offer been accepted by the holders of 50%
or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (other than a reclassification
under Section 7(a) above), or (v) the Company, directly or indirectly, in one or
more related transactions consummates a stock or share purchase agreement or
other business combination (including without limitation a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person or
group of Persons whereby such other Person or group acquires more than 50% of
the outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination) (each a “Fundamental
Transaction”), then, upon any subsequent conversion of the Series C Preferred
Stock, the Holder shall have the right to receive, for each Conversion Share
that would have been issuable upon such conversion immediately prior to the
occurrence of such Fundamental Transaction, at the option of the Holder, the
number of shares of Common Stock of the successor or acquiring corporation or of
the Company, if it is the surviving corporation, and any additional
consideration (collectively, the “Alternate Consideration”) receivable as a
result of such Fundamental Transaction by a holder of the number of shares of
Common Stock for which the Series C Preferred Stock is convertible immediately
prior to such Fundamental Transaction.  For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Conversion Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration.  If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a





A-10

--------------------------------------------------------------------------------

 



Fundamental Transaction, then the Holder shall be given the same choice as to
the Alternate Consideration it receives upon any conversion of the Series C
Preferred Stock following such Fundamental Transaction.

(c) Calculations.  All calculations under this Section 7 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 7, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Company) issued and
outstanding.

(d) Required Notices to Holders.

(i) Adjustment to Conversion Price.  Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 7, the Company shall promptly deliver
to each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.

(ii) Notice to Allow Conversion by Holder.  If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special non-recurring cash dividend on the Common
Stock, (C) the Company shall authorize the granting to all holders of the Common
Stock of rights or warrants to subscribe for or purchase any shares of capital
stock of any class or of any rights, (D) the approval of any stockholders of the
Company shall be required in connection with any reclassification of the Common
Stock, any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, or any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property, or ® the Company shall authorize the Liquidation
of the Company or a Fundamental Transaction, then, in each case, the Company
shall cause to be filed at each office or agency maintained for the purpose of
conversion of the Series C Preferred Stock, and shall cause to be delivered to
each Holder at its last address as it shall appear upon the stock books of the
Company, at least ten calendar days prior to the applicable record or effective
date hereinafter specified, a notice stating (x) the date on which a record is
to be taken for the purpose of such dividend, distribution, rights or warrants,
or if a record is not to be taken, the date as of which the holders of the
Common Stock of record to be entitled to such dividend, distributions, rights or
warrants are to be determined or (y) the date on which such reclassification,
consolidation, merger, sale, transfer or share exchange is expected to become
effective or close, and the date as of which it is expected that holders of the
Common Stock of record shall be entitled to exchange their shares of the Common
Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer or share exchange,
provided that the failure to deliver such notice or any defect therein or in the
delivery thereof shall not affect the validity of the corporate action required
to be specified in such notice.

8.Negative Covenants.  So long as any shares of Series C Preferred Stock are
outstanding, the Company shall not take any of the following corporate actions
(whether by merger, consolidation or otherwise), without first obtaining the
approval (whether at a meeting called for such purpose or through written action
or consent) of the Holders of at least a majority of the voting power of the
Series C Preferred Stock: (i) alter or change the rights, preferences or





A-11

--------------------------------------------------------------------------------

 



privileges of the Series C Preferred Stock, or increase the authorized number of
shares of Series C Preferred Stock; (ii) alter or change the rights, preferences
or privileges of any then-outstanding shares of capital stock of the Company in
any manner that materially and adversely affects the Series C Preferred Stock;
or (iii) authorize or create any class of capital stock ranking as to dividends,
redemption or distribution of assets upon a Liquidation senior to, or otherwise
pari passu with, the Series C Preferred Stock.

9.General Provisions.

(a) Giving of Notices.  Any and all notices or other communications or
deliveries to be provided by the Holders hereunder, including without limitation
any Notice of Conversion, shall be in writing and delivered personally, by
facsimile, or sent by a nationally recognized overnight courier service,
addressed to the Company at the Company’s headquarters, Attention: Chief
Financial Officer, facsimile number (952) 698-6999, or such other facsimile
number or address as the Company may specify for such purposes by notice to the
Holders delivered in accordance with this Section.  Any and all notices or other
communications or deliveries to be provided by the Company hereunder shall be in
writing and delivered personally, by facsimile, or sent by a nationally
recognized overnight courier service addressed to each Holder at the facsimile
number or address of such Holder appearing on the books of the Company, or if no
such facsimile number or address appears on the books of the Company, at the
principal place of business of such Holder, as set forth in the Purchase
Agreement.  Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth in this Section prior to 5:30 p.m. (Minneapolis time) on any date,
(ii) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth in
this Section on a day that is not a Trading Day or later than 5:30 p.m.
(Minneapolis time) on any Trading Day, (iii) the third Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.

(b) Lost or Mutilated Series C Preferred Stock Certificate.  If a Holder’s
Series C Preferred Stock certificate shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated certificate, or in lieu of or in
substitution for a lost, stolen or destroyed certificate, a new certificate for
the shares of Series C Preferred Stock so mutilated, lost, stolen or destroyed,
but only upon receipt of evidence of such loss, theft or destruction of such
certificate, and of the ownership hereof reasonably satisfactory to the Company.

(c) Transfers.  Shares of Series C Preferred Stock may be transferred on the
Company’s books and records only (i) pursuant to a written assignment or stock
power, or other suitable instrument of conveyance, in form and substance
satisfactory to the Company in its reasonable discretion, and (ii) after the
Company’s receipt of a legal opinion, in form and substance satisfactory to the
Company in its reasonable discretion, that such transfer will be conducted
either pursuant to an effective registration thereof under the Securities Act or
pursuant to an applicable exemption from the such registration requirements
(including the registration or qualification requirements of any applicable
state securities laws).  Absent compliance with the





A-12

--------------------------------------------------------------------------------

 



provisions of this Section, the Company shall not be obligated to recognize any
transfer of Series C Preferred Stock.

(d) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Certificate of Designation shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Delaware, without regard to conflicts-of-law principles
thereof.  Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by any
of the Transaction Documents shall be commenced in the state and federal courts
sitting in the City of Minneapolis, Minnesota (the “Minnesota Courts”).  By
purchasing or accepting any shares of Series C Preferred Stock, each Holder
hereby irrevocably submits to the exclusive jurisdiction of the Minnesota Courts
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such Minnesota Courts,
or such Minnesota Courts are improper or inconvenient venue for such
proceeding.  Each Holder hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such Person at the address in effect for notices
to it as specified herein, and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by applicable law.  Each Holder hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Certificate of
Designation or the transactions contemplated hereby.  If any party shall
commence an action or proceeding to enforce any provisions of this Certificate
of Designation, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

(e) Waiver.  Other than the restrictions set forth in Section 6®, which can be
waived, as to a particular original purchaser of Series C Preferred Stock and
its affiliates, pursuant to a writing signed by the Company and such original
purchaser of Series C Preferred Stock and delivered prior to the consummation of
a purchase of the Series C Preferred Stock, no provision of this Certificate of
Designation may be waived, modified, supplemented or amended except in a written
instrument signed by the Company and approved by the Holders of a majority of
the then-outstanding shares of Series C Preferred Stock.  Any waiver by the
Company or a Holder of a breach of any provision of this Certificate of
Designation shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Certificate of Designation or a waiver by any other Holders.  The failure of the
Company or a Holder to insist upon strict adherence to any term of this
Certificate of Designation on one or more occasions shall not be considered a
waiver or deprive that party (or any other Holder) of the right thereafter to
insist upon strict adherence to that term or any other term of this Certificate
of Designation on any other occasion.

(f) Severability.  If any provision of this Certificate of Designation is
invalid, illegal or unenforceable, the balance of this Certificate of
Designation shall remain in effect, and





A-13

--------------------------------------------------------------------------------

 



if any provision is inapplicable to any Person or circumstance, it shall
nevertheless remain applicable to all other Persons and circumstances.

(g) Next Business Day.  Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

(h) Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designation and shall not be deemed to
limit or affect any of the provisions hereof.

(i) Status of Converted or Redeemed Series C Preferred Stock.  Shares of Series
C Preferred Stock may only be issued pursuant to the Purchase Agreement.  If any
shares of Series C Preferred Stock shall be converted, redeemed or reacquired by
the Company, such shares shall resume the status of authorized but undesignated
and unissued shares of preferred stock and shall no longer be designated as
Series C Preferred Stock.

[Signature page follows]

 

 

A-14

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned as executed this Certificate of Designation
as of June 3, 2015.

 

 

 

CACHET FINANCIAL SOLUTIONS, INC.

 

 

 

 

 

/s/ Darin P. McAreavey

 

Darin P. McAreavey

 

Chief Financial Officer and

 

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO CERTIFICATE OF DESIGNATION]

 

 

A-15

--------------------------------------------------------------------------------

 

 

ANNEX A

NOTICE OF CONVERSION

(TO BE EXECUTED BY THE REGISTERED HOLDER
IN ORDER TO CONVERT SHARES OF SERIES C PREFERRED STOCK)

The undersigned hereby irrevocably elects to convert the number of shares of
Series C 10% Convertible Preferred Stock indicated below into shares of common
stock, par value $0.0001 per share, of Cachet Financial Solutions, Inc., a
Delaware corporation (the “Company”), according to the conditions hereof, as of
the date written below.  If shares of common stock are to be issued in the name
of a Person other than the undersigned, the undersigned will pay all transfer
taxes payable with respect thereto and is delivering herewith such certificates
and opinions as may be required by the Company in accordance with the Purchase
Agreement.  No fee will be charged to the Holders for any conversion, except for
any such transfer taxes.

The undersigned is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933.

 

 

Conversion Calculations:

 

Conversion Date:

 

Number of shares of Series C Preferred Stock owned prior to Conversion:

 

Number of shares of Series C Preferred Stock to be Converted:

 

Stated Value of shares of Series C Preferred Stock to be Converted:

 

Number of Conversion Shares to be Issued:

 

Conversion Price:

 

Number of shares of Series C Preferred Stock owned after Conversion:

 

Address for Delivery:

 

 

Or

DWAC Instructions – Broker no:

 

 

Account no:

 

 

 

 

 

 

SIGNATURE of HOLDER:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER THE
SECURITIES LAWS OF ANY OTHER JURISDICTION.  BY ACQUIRING THIS WARRANT, HOLDER
REPRESENTS THAT HOLDER WILL NOT SELL OR OTHERWISE DISPOSE OF THIS WARRANT OR THE
SECURITIES FOR WHICH IT MAY BE EXERCISED WITHOUT REGISTRATION OR COMPLIANCE WITH
AN EXEMPTION FROM REGISTRATION UNDER THE AFORESAID ACTS AND THE RULES AND
REGULATIONS THEREUNDER.

 

 

WARRANT TO PURCHASE COMMON STOCK

 

Number of Shares of Common Stock:  __________

Date of Issuance:  June ___, 2015 (“Issuance Date”)

 

This Certifies That, for value received, [Name] (including any permitted and
registered assigns, the “Holder”), is entitled to purchase from Cachet Financial
Solutions, Inc., a Delaware corporation (the “Company”), up to _________ shares
of Common Stock (the “Warrant Shares”) at the Exercise Price then in
effect.  This Warrant to Purchase Common Stock (this “Warrant”) is issued by the
Company pursuant to that certain Securities Purchase Agreement executed on the
Issuance Date by and among the Company, Holder and other parties thereto (the
“Purchase Agreement”).

 

Capitalized terms used in this Warrant shall have the meanings set forth in the
Purchase Agreement unless otherwise defined in the body of this Warrant or in
Section 13 below.  For purposes of this Warrant, the term “Exercise Price” shall
mean $110% of 10 day VWAP per share, subject to adjustment as provided herein,
and the term “Exercise Period” shall mean the period commencing on the Issuance
Date and ending on 5:00 p.m. New York time on the five-year anniversary thereof.

 

1.EXERCISE OF WARRANT.

 

(a) Mechanics of Exercise.  Subject to the terms and conditions hereof, the
rights represented by this Warrant may be exercised in whole or in part at any
time or times during the Exercise Period by delivery of a written notice, in the
form attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s
election to exercise this Warrant.  The Holder shall not be required to deliver
the original Warrant in order to effect an exercise hereunder.  Execution and
delivery of the Exercise Notice with respect to less than all of the Warrant
Shares shall have the same effect as cancellation of the original Warrant and
issuance of a new Warrant evidencing the right to purchase the remaining number
of Warrant Shares.  On or before the third Trading Day (the “Warrant Share
Delivery Date”) following the date on which the Company shall have received the
Exercise Notice, and upon receipt by the Company of (i) payment to the Company
of an amount equal to the applicable Exercise Price multiplied by the number of
Warrant Shares as to which this Warrant is being exercised (the “Aggregate
Exercise Price” and together with the Exercise Notice, the “Exercise Delivery
Documents”) in cash or by wire transfer of immediately available funds or (ii)
notification from the Holder that this Warrant is being exercised pursuant to a
Cashless Exercise, as defined below, the Company shall (or direct its





 

--------------------------------------------------------------------------------

 

 



transfer agent to) issue and dispatch by overnight courier to the address as
specified in the Exercise Notice, a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder is entitled pursuant to such
exercise.  Upon delivery of the Exercise Delivery Documents, the Holder shall be
deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the certificates evidencing such Warrant
Shares.  If this Warrant is submitted in connection with any exercise pursuant
to Section 1(c) and the number of Warrant Shares represented by this Warrant
submitted for exercise is greater than the number of Warrant Shares being
acquired upon an exercise, then the Company shall as soon as practicable and in
no event later than three Business Days after any exercise and at its own
expense, issue a new Warrant (in accordance with Section 6) representing the
right to purchase the number of Warrant Shares purchasable immediately prior to
such exercise under this Warrant, less the number of Warrant Shares with respect
to which this Warrant is exercised.

 

(b) No Fractional Shares.  No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant
hereto.  All Warrant Shares (including fractions) issuable upon exercise of this
Warrant may be aggregated for purposes of determining whether the exercise would
result in the issuance of any fractional share.  If, after aggregation, the
exercise would result in the issuance of a fractional share, the Company shall,
in lieu of issuance of any fractional share, pay the Holder otherwise entitled
to such fraction a sum in cash equal to the product resulting from multiplying
the then-current fair market value of a Warrant Share by such fraction.

 

(c) Cashless Exercise.   The Holder may, in its sole discretion, at any time
prior to the effective date of a registration statement filed by the Company or
any Subsidiary under the Securities Act covering the Warrant Shares, exercise
this Warrant in whole or in part and, in lieu of making the cash payment
otherwise contemplated to be made to the Company upon such exercise in payment
of the Aggregate Exercise Price, elect instead to receive upon such exercise the
“Net Number” of shares of Common Stock determined according to the following
formula (a “Cashless Exercise”):

 

Net Number = (A x B) – (A x C)

B

 

For purposes of the foregoing formula:

 

A =

the total number of shares with respect to which this Warrant is then being
exercised.

 

 

B =

the Weighted Average Price of the shares of Common Stock for the five
consecutive Trading Days ending on the date immediately preceding the date of
the Exercise Notice.

 

 

C =

the Exercise Price then in effect for the applicable Warrant Shares at the time
of such exercise.

 

(d) Holder’s Exercise Limitations.  The Company shall not effect any exercise of
this Warrant, and a Holder shall not have the right to exercise any portion of
this Warrant, to the extent that





2

--------------------------------------------------------------------------------

 

 



after giving effect to issuance of Warrant Shares upon exercise as set forth on
the applicable Notice of Exercise, the Holder (together with the Holder’s
Affiliates, and any other persons acting as a group together with the Holder or
any of the Holder’s Affiliates), would beneficially own in excess of the
Beneficial Ownership Limitation, as defined below.  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (i) exercise of the remaining, non-exercised portion of
this Warrant beneficially owned by the Holder or any of its Affiliates and (ii)
exercise or conversion of the unexercised or non-converted portion of any other
securities of the Company (including without limitation any other  Common Stock
Equivalents) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
Affiliates.  Except as set forth in the preceding sentence, for purposes of this
paragraph (d), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act, it being acknowledged by the Holder that the
Company is not representing to the Holder that such calculation is in compliance
with Section 13(d) of the Exchange Act and the Holder is solely responsible for
any schedules required to be filed in accordance therewith.   To the extent that
the limitation contained in this paragraph applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination.

 

For purposes of this paragraph, in determining the number of outstanding shares
of Common Stock, a Holder may rely on the number of outstanding shares of Common
Stock as reflected in (A) the Company’s most recent periodic or annual report
filed with the Commission, as the case may be, (B) a more recent public
announcement by the Company or (C) a more recent written notice by the Company
or its transfer agent setting forth the number of shares of Common Stock
outstanding.  Upon the request of a Holder, the Company shall within two Trading
Days confirm to the Holder the number of shares of Common Stock then
outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder or its
affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.  The “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of this
Warrant.  Upon no fewer than 61 days’ prior notice to the Company, a Holder may
increase or decrease the Beneficial Ownership Limitation provisions of this
paragraph, provided that the Beneficial Ownership Limitation in no event exceeds
9.99% of the number of shares of the Common Stock outstanding immediately after
giving effect to the issuance of shares of Common Stock upon exercise of this
Warrant held by the Holder and the provisions of this paragraph shall continue
to apply.  Any such increase or decrease will not be effective until the 61st
day after such notice is delivered to the Company and shall only apply to such
Holder and no other Holder.  The limitations contained in this paragraph shall
apply to a successor Holder of this Warrant.





3

--------------------------------------------------------------------------------

 

 



2.ADJUSTMENTS.  The Exercise Price and the number of Warrant Shares shall be
adjusted from time to time as follows:

 

(a) Subdivision or Combination of Common Stock.  If the Company at any time on
or after the Issuance Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Exercise Price in effect
immediately prior to such subdivision will be proportionately reduced and the
number of Warrant Shares will be proportionately increased.  If the Company at
any time on or after the Issuance Date combines (by combination, reverse stock
split or otherwise) one or more classes of its outstanding shares of Common
Stock into a smaller number of shares, the Exercise Price in effect immediately
prior to such combination will be proportionately increased and the number of
Warrant Shares will be proportionately decreased.  Any adjustment under this
Section shall become effective at the close of business on the date the
subdivision or combination becomes effective.

 

(b) Distribution of Assets.  If the Company shall declare or make any dividend
or other distribution of its assets (or rights to acquire its assets) to holders
of shares of Common Stock, by way of return of capital or otherwise (including
without limitation any distribution of cash, stock or other securities, property
or options by way of a dividend, spin off, reclassification, corporate
rearrangement or other similar transaction) (a “Distribution”), at any time
after the issuance of this Warrant, then, in each such case:

 

(i) any Exercise Price in effect immediately prior to the close of business on
the record date fixed for the determination of holders of shares of Common Stock
entitled to receive the Distribution shall be reduced, effective as of the close
of business on such record date, to a price determined by multiplying such
Exercise Price by a fraction (i) the numerator of which shall be the Closing
Sale Price of the shares of Common Stock on the Trading Day immediately
preceding such record date minus the value of the Distribution (as determined in
good faith by the Company’s Board of Directors) applicable to one share of
Common Stock, and (ii) the denominator of which shall be the Closing Sale Price
of the shares of Common Stock on the Trading Day immediately preceding such
record date; and

 

(ii) the number of Warrant Shares shall be increased to a number of shares equal
to the number of shares of Common Stock obtainable immediately prior to the
close of business on the record date fixed for the determination of holders of
shares of Common Stock entitled to receive the Distribution multiplied by the
reciprocal of the fraction set forth in the immediately preceding clause (i);
provided, however, that in the event that the Distribution is of shares of
common stock of a company (other than the Company) whose common stock is traded
on a national securities exchange or a national automated quotation system
(“Other Shares of Common Stock”), then the Holder may elect to receive a warrant
to purchase Other Shares of Common Stock in lieu of an increase in the number of
Warrant Shares, the terms of which shall be identical to those of this Warrant,
except that such warrant shall be exercisable into the number of shares of Other
Shares of Common Stock that would have been payable to the Holder pursuant to
the Distribution had the Holder exercised this Warrant immediately prior to such
record date and with an aggregate exercise price equal to the product of the
amount by which the exercise price of this Warrant was decreased with respect to
the Distribution pursuant to the





4

--------------------------------------------------------------------------------

 

 



terms of the immediately preceding clause (i) and the number of Warrant Shares
calculated in accordance with the first part of this clause (ii).

 

(c)Anti-Dilution Adjustment to Exercise Price.  If the Company, at any time
during the Exercise Period and prior to the issuance of all of the Warrant
Shares, shall issue any Common Stock or Common Stock Equivalents entitling any
Person to acquire shares of Common Stock (other than any Exempt Issuance, as
defined in the Certificate of Designation for the Company’s Series C Preferred
Stock) at an effective price per share less than the then-current Exercise Price
(any such issuance being referred to as a “Dilutive Issuance”), then the
Exercise Price shall be adjusted to match the lowest price per share at which
such Common Stock was issued or may be acquired pursuant to such Common Stock
Equivalents in the Dilutive Issuance.

 

3.FUNDAMENTAL TRANSACTIONS.  If, at any time while this Warrant is outstanding,
(i) the Company effects any merger of the Company with or into another entity
and the Company is not the surviving entity (such surviving entity, the
“Successor Entity”), (ii) the Company effects any sale of all or substantially
all of its assets in one or a series of related transactions, (iii) any tender
offer or exchange offer (whether by the Company or by another individual or
entity, and approved by the Company) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares of Common Stock
for other securities, cash or property and the holders of at least 50% of the
Common Stock accept such offer, or (iv) the Company effects any reclassification
of the Common Stock or any compulsory share exchange pursuant to which the
Common Stock is effectively converted into or exchanged for other securities,
cash or property (other than as a result of a subdivision or combination of
shares of Common Stock covered by Section 2(a) above) (in any such case, a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive the number of shares of Common Stock
of the Successor Entity or of the Company and any additional consideration (the
“Alternate Consideration”) receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such event (disregarding any limitation on
exercise contained herein solely for the purpose of such determination).  For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  To the extent necessary to effectuate the foregoing provisions,
any Successor Entity in such Fundamental Transaction shall issue to the Holder a
new warrant consistent with the foregoing provisions and evidencing the Holder’s
right to exercise such warrant into Alternate Consideration.

 

4.NON-CIRCUMVENTION.  The Company covenants and agrees that it will not, by
amendment of its certificate of incorporation, bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action





5

--------------------------------------------------------------------------------

 

 



as may be required to protect the rights of the Holder.  Without limiting the
generality of the foregoing, the Company (i) shall not increase the par value of
any shares of Common Stock receivable upon the exercise of this Warrant above
the Exercise Price then in effect, (ii) shall take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable shares of Common Stock upon the exercise of this
Warrant, and (iii) shall, for so long as this Warrant is outstanding, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of Common Stock to provide for the exercise of the rights represented by
this Warrant (without regard to any limitations on exercise).

 

5.WARRANT HOLDER NOT DEEMED A STOCKHOLDER.  Except as otherwise specifically
provided herein, this Warrant, in and of itself, shall not entitle the Holder to
any voting rights or other rights as a stockholder of the Company.  In addition,
nothing contained in this Warrant shall be construed as imposing any liabilities
on the Holder to purchase any securities (upon exercise of this Warrant or
otherwise) or as a stockholder of the Company, whether such liabilities are
asserted by the Company or by creditors of the Company.

 

6.REISSUANCE.

 

(a) Lost, Stolen or Mutilated Warrant.  If this Warrant is lost, stolen,
mutilated or destroyed, the Company will, on such terms as to indemnity or
otherwise as it may reasonably impose (which shall, in the case of a mutilated
Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.

 

(b) Issuance of New Warrants.  Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant shall be of like
tenor with this Warrant, and shall have an issuance date, as indicated on the
face of such new Warrant which is the same as the Issuance Date.

 

7.TRANSFER.

 

(a) Notice of Transfer.  The Holder agrees to give written notice to the Company
before transferring this Warrant or transferring any Warrant Shares of such
Holder’s intention to do so, describing briefly the manner of any proposed
transfer.  Promptly upon receiving such written notice, the Company shall
present copies thereof to the Company’s counsel.  If the proposed transfer may
be effected without registration or qualification (under any federal or state
securities laws), the Company, as promptly as practicable, shall notify the
Holder thereof, whereupon the Holder shall be entitled to transfer this Warrant
or to dispose of Warrant Shares received upon the previous exercise of this
Warrant, all in accordance with the terms of the notice delivered by the Holder
to the Company; provided, however, that an appropriate legend may be endorsed on
this Warrant or the certificates for such Warrant Shares respecting restrictions
upon transfer thereof necessary or advisable in the opinion of counsel and
satisfactory to the Company to prevent further transfers which would be in
violation of Section 5 of the Securities Act and applicable state securities
laws; and provided further that the prospective transferee or purchaser shall
execute the Assignment of Warrant attached hereto as Exhibit B and such other
documents and make such representations, warranties, and agreements as may be
required solely to comply with the exemptions relied upon by the Company for the
transfer or disposition of the Warrant or Warrant Shares.





6

--------------------------------------------------------------------------------

 

 



(b) If the proposed transfer or disposition of this Warrant or such Warrant
Shares described in the written notice given pursuant to this Section 7 may not
be effected without registration or qualification of this Warrant or such
Warrant Shares, the Holder will limit its activities in respect to such transfer
or disposition as are permitted by law.

 

(c) Any transferee of all or a portion of this Warrant shall succeed to the
rights and benefits of the initial Holder of this Warrant under Sections 4.1 and
4.3 (subject, however, to the limitations set forth in Section 4.2), 4.4 and 4.5
of the Purchase Agreement (registration rights, expenses, and indemnity).

 

8.NOTICES.  Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with the
notice provisions contained in the Purchase Agreement.  The Company shall
provide the Holder with prompt written notice (i) immediately upon any
adjustment of the Exercise Price, setting forth in reasonable detail, the
calculation of such adjustment and (ii) at least 20 days prior to the date on
which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the shares of Common Stock, (B) with respect to
any grants, issuances or sales of any stock or other securities directly or
indirectly convertible into or exercisable or exchangeable for shares of Common
Stock or other property, pro rata to the holders of shares of Common Stock or
(C) for determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.

 

9.AMENDMENT AND WAIVER.  The terms of this Warrant may be amended or waived
(either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Holder.  In
addition, the restrictions set forth in Section 1(d) can be waived, as to a
particular original purchaser of Preferred Stock and its affiliates, pursuant to
a writing signed and delivered by the Company and such original Purchaser prior
to the execution and delivery of this Warrant.

 

10.GOVERNING LAW.  This Warrant and all rights, obligations and liabilities
hereunder shall be governed by, and construed in accordance with, the internal
laws of the State of Minnesota, without giving effect to the conflicts-of-law
principles thereof.

 

11.DISPUTE RESOLUTION.  A dispute as to the determination of the Exercise Price,
the Closing Sale Price, or the arithmetic calculation of the Warrant Shares, the
Company or the Holder (as the case may be) shall submit the disputed
determinations or arithmetic calculations via facsimile (a) within two Business
Days after receipt of the applicable notice giving rise to such dispute to the
Company or the Holder, as the case may be, or (b) if no notice gave rise to such
dispute, at any time after the Holder learned of the circumstances giving rise
to such dispute.  If the Holder and the Company are unable to agree upon such
determination or calculation of the Exercise Price, Closing Sale Price or the
Warrant Shares within three Business Days of such disputed determination or
arithmetic calculation being submitted to the Company or the Holder, as the case
may be, then the Company shall, within two Business Days thereafter submit via
facsimile (x) the disputed determination of the Exercise Price or Closing Sale
Price to an independent, reputable investment bank selected by the Company and
approved





7

--------------------------------------------------------------------------------

 

 



by the Holder or (y) the disputed arithmetic calculation of the Warrant Shares
to the Company’s independent, outside accountant.  The Company shall cause at
its expense the investment bank or the accountant, as the case may be, to
perform the determinations or calculations and notify the Company and the Holder
of the results no later than ten Business Days from the time it receives the
disputed determinations or calculations.  Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent manifest error.

 

12.ACCEPTANCE.  Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

 

13.CERTAIN DEFINITIONS.  For purposes of this Warrant, the following terms shall
have the following meanings:

 

(a) “Bloomberg” means Bloomberg Financial Markets.

 

(b) “Closing Sale Price” means, for any security as of any date, (i) the last
closing trade price for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing trade price, then the last trade price
of such security prior to 4:00 p.m., New York time, as reported by Bloomberg, or
(ii) if the foregoing does not apply, the last trade price of such security in
the over-the-counter market for such security as reported by Bloomberg, or (iii)
if no last trade price is reported for such security by Bloomberg, the average
of the bid and ask prices of any market makers for such security as reported by
the OTC Markets.  If the Closing Sale Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Closing Sale Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder.  All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

 

(c) “Common Stock” means the Company common stock, par value $0.0001 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

 

(d) “Common Stock Equivalents” means any securities of the Company that would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

 

(e) “Exempt Issuance” means the issuance of (i) shares of Common Stock or
options to employees, officers, directors or consultants of the Company pursuant
to any stock or option plan duly adopted by a majority of the non-employee
members of the Board of Directors of the Company or a majority of the members of
a committee of non-employee directors established for such purpose (for the
avoidance of doubt, including the Company’s 2014 Associate Stock Purchase Plan
intended to qualify under Section 422 of the Internal Revenue Code of 1986),
(ii) any securities upon the exercise or conversion of any securities issued
pursuant to the Purchase Agreement, (iii) any Common Stock upon the exercise or
conversion of securities that are issued and outstanding as of the date of the
Purchase Agreement, (iv) securities issued pursuant to acquisitions or strategic
transactions approved by a





8

--------------------------------------------------------------------------------

 

 



majority of the disinterested directors of the Company, (v) shares of Common
Stock issued in connection with regularly scheduled dividend payments on the
Series A Preferred Stock, and (vi) shares of Common Stock issued pursuant to any
loan or leasing arrangement, real property leasing arrangement, or debt
financing from a bank approved by the Board of Directors of the Company.

 

(f) “Principal Market” means the primary national securities exchange on which
the Common Stock is then traded.

 

(g) “Trading Day” means (i) any day on which the Common Stock is listed or
quoted and traded on its Principal Market, (ii) if the Common Stock is not then
listed or quoted and traded on any national securities exchange, then a day on
which trading occurs on any over-the-counter markets, or (iii) if trading does
not occur on the over-the-counter markets, any Business Day.

 

 

 

*  *  *  *  *  *  *

 

 

9

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set forth above.

 

 

CACHET FINANCIAL SOLUTIONS, INC.

 

 

 

 

 

 

 

Darin P. McAreavey

 

Executive Vice President & Chief Financial Officer

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

EXERCISE NOTICE

 

(To be executed by the registered holder to exercise this Warrant to Purchase
Common Stock)

 

 

The Undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of Cachet Financial Solutions,
Inc., a Delaware corporation (the “Company”), evidenced by the attached copy of
the Warrant to Purchase Common Stock (the “Warrant”).  Capitalized terms used
herein and not otherwise defined shall have the respective meanings set forth in
the Warrant.

 

1.Form of Exercise Price.  The Holder intends that payment of the Exercise Price
shall be made as (check one):

 

☐a cash exercise with respect to _________________ Warrant Shares; and/or

 

☐a “Cashless Exercise” with respect to _______________ Warrant Shares.

 

2.Payment of Exercise Price.  In the event that the holder has elected a cash
exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

 

3.Delivery of Warrant Shares.  The Company shall deliver to the holder
__________________ Warrant Shares in accordance with the terms of the Warrant.

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Print Name of Registered Holder)

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

ASSIGNMENT OF WARRANT

 

(To be signed only upon authorized transfer of the Warrant)

 

 

For Value Received, the undersigned hereby sells, assigns, and transfers unto
____________________ the right to purchase _______________ shares of common
stock of Cachet Financial Solutions, Inc., to which the within Warrant to
Purchase Common Stock relates and appoints ____________________, as
attorney-in-fact, to transfer said right on the books of Cachet Financial
Solutions, Inc. with full power of substitution and re-substitution in the
premises.  By accepting such transfer, the transferee has agreed to be bound in
all respects by the terms and conditions of the within Warrant.

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Signature) *

 

 

 

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

 

 

 

 

(Social Security or Tax Identification No.)

 

 

* The signature on this Assignment of Warrant must correspond to the name as
written upon the face of the Warrant to Purchase Common Stock in every
particular without alteration or enlargement or any change whatsoever.  When
signing on behalf of a corporation, partnership, trust or other entity, please
indicate your position(s) and title(s) with such entity.

 



 

--------------------------------------------------------------------------------